DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application and claims filed 3/3/2020.
Claims 1-16 have been examined and are pending.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 3/3/2020; 9/4/2021; 2/8/2022. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US application 15/635,588 now U.S. Patent No. 10,621,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant set of claims and the claims of the patent are obvious variations of each-other, the variation being primarily regarding the mode of collecting and communicating information (i.e. collection of voice information vs. collection of digital images). However, the invention purports no new or novel technology directed towards such collection and subsequent communication of said information but instead each invention is the same in regards to selecting products to recommend for the user (e.g. to suggest or advertise to the user) based on undisclosed analysis techniques operating on such collected information.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1: 
analyzing voice information from a digital device to determine issues experienced by the user after shaving selected from a group consisting of [various issues, e.g. dry skin]
selecting a product for the user from at least two available products based upon the issues experienced by the user after shaving and the area on the body where the issue is experienced; 
recommending the selected product to the user.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps as drafted, are directed towards the idea of targeted advertising in a specific field of products related to shaving. There is no technical problem here and no technical solution presented. Note the claims are devoid of any improvement to the techniques of “analyzing” and “selecting” and “recommending”. Regarding the “selecting” step, only the variables upon which this undisclosed technique operates are recited in the claims, which amounts to nothing more than a business decision – i.e. it is a business decision to limit the selection of a product to be based upon “issues experienced by the user and the area of the body where the issue is experienced”. These recited “issues” are seen as forming the “targeting criteria”, as is understood in the field of advertising, upon which to premise the selection of products/service which may be of interest to the user being targeted with such advertisement and then “recommed[ed]”. As such, these claims are simply directed towards the idea of targeted advertising, which is a basic economic practice1 (i.e. a judicial exception), and hence fall within Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of generic computer components (e.g. a digital device) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case targeted advertising of shaving related products), or serve as extra-solution activity (e.g. data gathering and or dissemination). The claimed computer components are recited at a very high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “collecting by a digital device voice information from a user regarding issues experienced by the user after shaving; transmitting the voice information from the digital device to a computing device;.…” and descriptions of the information and issues to be determined.
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “collection” nor “transmitting” voice data. Furthermore, the descriptions of the information collected and transmitted and the issues which are intended to be identified are not significantly more than the abstract but instead provide context (i.e. marketing/advertising of shaving related products) in which the abstract idea is being practiced. The additional elements do not recite a specific manner of performing any of the steps core to the already identified abstract idea. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use or are extra-solution activity to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 recites the following: “wherein the area of the body comprises a user’s check.” However, descriptions of an area of the body where a user may experience an issue related to shaving, such as a user’s check, is not inventive but instead merely serves to “link” the idea to a field of use (i.e. shaving related to an area of the body) – which has long been an area of the body which humans have sought to shave long before the effective filing date of this claimed invention.
 Therefore, the Examiner does not find that this additional claim limitation integrates the abstract idea into a practical application nor provides an inventive concept. Instead, this limitation, as a whole and in combination with the already recited claim elements of the parent claim, is not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims 3-16.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-16 are rejected under 35 U.S.C. 103 as obvious over Dezonno et al. (US 2003/0179877 A1; hereinafter, "Dezonno") in view of Official Notice.

Claim 1:
Pertaining to claim 1, Dezonno teaches the following:
A method of analyzing voice information for providing a customized product recommendation to a user, the method comprising the steps of:
a. collecting by a digital device voice information from a user regarding issues experienced by the user after shaving (Dezonno, see at least Fig. 2 and [0022] e.g.: “…The exchange between agent 28, 30 and client may be detected [collected] and decoded by a pair of a speech recognition (SR) processors 26 connected to each conversation via a three-party connection provided through the switch 24. One SR processor 26 may be connected to the inbound path to recognize words spoken by the client (e.g., customer) 12, 14…”); 
b. transmitting the voice information from the digital device to a computing device (Dezonno, again see at least Fig. 2 and associated disclosure, e.g. regarding “SR processors 26” which transmits to “Host” [computing device] where “CA content analysis application 44” operates.); 
c. analyzing by an analyzing logic in the computing device the voice information from the digital device to determine issues experienced by the user (Dezonno, see at least [0025]-[0029] teaching “CA content analysis application 44” analyzes the “spoken words of the customer 12, 14” and may impart meaning to these words; e.g. per [0047]-[0048]: “…the customer 12, 14 simply states that "the product didn't work" , then the CA application 44 may present the script "Do you mean it didn't work very well or it didn't work at all?" Depending upon the answer, the CA application 44 may adopt a customer satisfaction goal and access product records 48 to identify records of contexts in which the product didn't work well or at all, etc…”) 
[…]
Although Dezonno teaches the above limitations as shown regarding collecting and processing voice information from a user regarding issues experienced by the user, e.g. per [0047] such as whether a product didn’t work very well or whether it didn’t work at all, etc… and as noted per [0011]-[0012] the system/method may be used by an organization (e.g. a merchant), and Dezonno teaches his system may recognize when to suggest or recommend products or retrieve warranty or correction measures, he may not explicitly teach his merchant is a seller of shaving products nor that the customer may be calling about issues the customer experienced after shaving a particular area of the body. However, Dezonno in view of Official Notice teaches the following:
[issues…] after shaving selected from the group consisting of dry skin, missed hairs, nicks, cuts, trapped hairs, ingrown hairs, razor bumps, blemishes, acne, redness, and pseudo folliculitis barbae and an area of the body where the issue is experienced (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that dry skin, missed hairs, nicks, cuts, trapped hairs, ingrown hairs, razor bumps, blemishes, acne, redness, and pseudo folliculitis barbae were all common problems experienced by people after shaving and some areas of the body, for each person, is known by that person to more prone to a particular problem when shaving than other areas – e.g. one person may have a chin shape making it relatively difficult for him to shave and therefore frequently misses hairs or cuts himself when shaving with a straight razor. Another example, the region under one’s arm is known to be relatively more tender and also difficult to shave without missing hairs. Other people may suffer from acne on their cheeks which make shaving these areas difficult without getting nicks or ingrown hairs or razor bumps. Some people have reactions to various shaving products which may cause bumps, blemishes, or acne after their use. All such issues as claimed were old and well-known before the effective filing date of the claimed invention. As a further example, the prior art of Jampani (US 6,248,343 B1), see at least Background of the Invention, e.g. [1:23-2:23], teaches: “acne, …skin lesions (e.g., pseudofolliculitis barbae ("PFB")) before, during or after shaving are a major problem.”; per [20:46-62]: “PPB/razor bumps” is known problem after shaving; and per [21:19-20] “papules was observed for the chin region” and therefore was considered a problem worth addressing with a therapeutic antimicrobial composition.)
d. selecting by the analyzing logic in the computing device a product for the user from at least two available products based upon the issues experienced by the user after shaving and the area on the body where the issue is experienced (Dezonno, see at least [0030]-[0047] e.g.: “…The CA application 44 (and supporting applications) may recognize the caller's words and correlate the words with the goal of selling product A… An application within the host 20 (e.g., a related products (RP) application 46) may function to identify products that may also interest the caller 12, 14. Related products may be products that merchant experience has shown are often sold with those already ordered and/or that the customer records 40 show are often purchased by this particular customer 12, 14. The RP application 46 may function to identify related products and transfer identifiers of those products to the CA application 44. The CA application 44, in tum, may retrieve and present new script 104 asking the customer 12, 14 if he is interested in the related products. If the SR processor 26 detects a "yes", then the CA application 44 may retrieve and present script drawn to the related product.…”); and 
e. recommending by an interface logic in the computing device the selected product to the user (Dezonno, again see at least [0030]-[0047] e.g.: “…If the SR processor 26 detects a "yes", then the CA application 44 may retrieve and present script drawn to the related product…”).
In view of the known problems when shaving various areas of the body, the Examiner understands that there exists motivation for a customer to call a merchant’s call-center, such as Dezonno’s, and complain to a merchant regarding a shaving product (e.g. razor or shaving lotion/gel, etc…) and problems the customer experienced after shaving, a particular area of the body, with the shaving product of said merchant. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, who is implementing the invention of Dezonno to have recognized a need to modify Dezonno’s system/method to accommodate these known and expected types of customer complaints for a merchant who sells shaving products and thereby analyze Dezonno’s customer’s voice information for the anticipated and expected problems which a customer of a merchant selling shaving products would be known to encounter and likely call Dezonno’s call-center and also tailor the product recommendations which Dezonno teaches may be recommended to a customer, by basing the product recommendation on both the issues which the customer described they experienced after shaving and the area on the body where the issue is experienced (as various products are known to have been specifically designed to be used for shaving different shaped body areas) and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, Examiner notes that rigid preventative rules that deny factfinders recourse to common sense are neither necessary under our case law nor consistent with it.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). 

Claim 2:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
The method of claim 1, wherein the area of the body comprises a user's cheek (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that hair normally grows on men’s cheeks. )
The Examiner understands that there exists motivation for a customer to call a merchant’s call-center, such as Dezonno’s, and complain to a merchant regarding a shaving product (e.g. razor or shaving lotion/gel, etc…) and problems the customer experienced after shaving, a particular area of the body such as the cheek, with the shaving product of said merchant. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, who is implementing the invention of Dezonno to have recognized a need to modify Dezonno’s system/method to accommodate these known and expected types of customer complaints, e.g. regarding shaving the customer’s cheek, for a merchant who sells shaving products and thereby analyze Dezonno’s customer’s voice information for the anticipated and expected problems which a customer of a merchant selling shaving products would be known to encounter and likely call Dezonno’s call-center and also tailor the product recommendations which Dezonno teaches may be recommended to a customer, by basing the product recommendation on both the issues which the customer described they experienced after shaving and the area on the body, e.g. the cheek, where the issue is experienced (as various products are known to have been specifically designed to be used for shaving different shaped body areas) and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, Examiner notes that rigid preventative rules that deny factfinders recourse to common sense are neither necessary under our case law nor consistent with it.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). 


Claim 3:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
The method of claim 1, wherein the area of the body comprises a user's neck  (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that hair normally grows on men’s necks. )
The Examiner understands that there exists motivation for a customer to call a merchant’s call-center, such as Dezonno’s, and complain to a merchant regarding a shaving product (e.g. razor or shaving lotion/gel, etc…) and problems the customer experienced after shaving, a particular area of the body such as the neck, with the shaving product of said merchant. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, who is implementing the invention of Dezonno to have recognized a need to modify Dezonno’s system/method to accommodate these known and expected types of customer complaints, e.g. regarding shaving the customer’s neck, for a merchant who sells shaving products and thereby analyze Dezonno’s customer’s voice information for the anticipated and expected problems which a customer of a merchant selling shaving products would be known to encounter and likely call Dezonno’s call-center and also tailor the product recommendations which Dezonno teaches may be recommended to a customer, by basing the product recommendation on both the issues which the customer described they experienced after shaving and the area on the body, e.g. the neck, where the issue is experienced (as various products are known to have been specifically designed to be used for shaving different shaped body areas) and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, Examiner notes that rigid preventative rules that deny factfinders recourse to common sense are neither necessary under our case law nor consistent with it.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). 

Claim 4:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
 The method of claim 1, wherein the area of the body comprises a user's head, a user's groin, a user's underarm, a user's chest, a user's back, a user's leg, a user's arm and a user's bikini area (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that hair normally grows on user's head, a user's groin, a user's underarm, a user's chest, a user's back, a user's leg, a user's arm and a user's bikini area)
The Examiner understands that there exists motivation for a customer to call a merchant’s call-center, such as Dezonno’s, and complain to a merchant regarding a shaving product (e.g. razor or shaving lotion/gel, etc…) and problems the customer experienced after shaving, a particular area of the body such as the user's head, a user's groin, a user's underarm, a user's chest, a user's back, a user's leg, a user's arm and a user's bikini area, with the shaving product of said merchant. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, who is implementing the invention of Dezonno to have recognized a need to modify Dezonno’s system/method to accommodate these known and expected types of customer complaints, e.g. regarding shaving the customer’s user's head, a user's groin, a user's underarm, a user's chest, a user's back, a user's leg, a user's arm and a user's bikini area, for a merchant who sells shaving products and thereby analyze Dezonno’s customer’s voice information for the anticipated and expected problems which a customer of a merchant selling shaving products would be known to encounter and likely call Dezonno’s call-center and also tailor the product recommendations which Dezonno teaches may be recommended to a customer, by basing the product recommendation on both the issues which the customer described they experienced after shaving and the area on the body where the issue is experienced (as various products are known to have been specifically designed to be used for shaving different shaped body areas) and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, Examiner notes that rigid preventative rules that deny factfinders recourse to common sense are neither necessary under our case law nor consistent with it.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). 

Claim 5:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
The method of claim 1 wherein the products comprise a product for cutting hair, a product for removing hair, a product to be applied by the user prior to cutting and/or removing hair and a product to be applied by the user after cutting and/or removing hair (Examiner takes Official Notice of the following facts: grooming/shaving products were old and well-known before the effective filing date of the claimed invention including products for cutting hair (e.g. scissors and razors), a product for removing hair (e.g. tweezers and depilatory creams, lotions, and gels, such as the brand Nair), a product to be applied by the user prior to cutting and/or removing hair (such as shaving creams and lotions) and a product to be applied by the user after cutting and/or removing hair (such as soothing aloe).)
The Examiner understands that there exists motivation for a customer to call a merchant’s call-center, such as Dezonno’s, and complain to a merchant regarding a shaving product (e.g. razor or shaving lotion/gel, etc…) and problems the customer experienced after shaving, a particular area of the body with the shaving product of said merchant. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, who is implementing the invention of Dezonno to have recognized a need to modify Dezonno’s system/method to accommodate these known and expected types of customer complaints, e.g. regarding shaving the customer’s body area, for a merchant who sells shaving products and thereby analyze Dezonno’s customer’s voice information for the anticipated and expected problems which a customer of a merchant selling shaving products would be known to encounter and likely call Dezonno’s call-center and also tailor the product recommendations which Dezonno teaches may be recommended to a customer, by basing the product recommendation on both the issues which the customer described they experienced after shaving and the area on the body where the issue is experienced (as various products are known to have been specifically designed to be used for shaving different shaped body areas) and recommend a known product related to grooming/shaving which may address the customer’s problem for the specific area of the body involved in the customer complaint including products for cutting hair (e.g. scissors and razors), a product for removing hair (e.g. tweezers and depilatory creams, lotions, and gels, such as the brand Nair), a product to be applied by the user prior to cutting and/or removing hair (such as shaving creams and lotions) and a product to be applied by the user after cutting and/or removing hair (such as soothing aloe), etc… because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. Furthermore, Examiner notes that rigid preventative rules that deny factfinders recourse to common sense are neither necessary under our case law nor consistent with it.  KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007). 

Claim 6:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
The method of claim 5, wherein the products for cutting hair comprise a multi-blade razor, a single blade razor, a straight razor, a disposable razor, a dry shaver and a trimmer (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that products for cutting hair may include multi-blade razors (e.g. Schick brand Xtreme3 sensitive multi blade razor; $24.97 for a 20 count available on amazon), a single blade razor (e.g. safety razor), a straight razor (e.g. straight razor used by my grandfather during WWII), a disposable razor (e.g. Schick brand Xtreme3 is a disposable razor), a dry shaver (e.g. an electric razor) and a trimmer (e.g. electric trimmer).)
Therefore, the Examiner understands that the limitation in question is merely making available known products as part of a known base device/method of Dezonno (which is already directed towards offering a recommendation of products to a customer after the customer calls, e.g. with complaints about a product) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer these known products as part of the device/method of Dezonno because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 7:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
The method of claim 5, wherein the products for removing hair comprise a wax, a light-based device, a laser based device, a depilatory cream, an epilator, and/or an abrasive pad (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that products for removing hair may include a wax (e.g. women often have their bikini area waxed), a light-based device (e.g. laser hair removal products), a laser based device (e.g. Braun brand IPL Hair removal for woman device), a depilatory cream (e.g. Nair brand hair removal cream), an epilator, and/or an abrasive pad (e.g. Chumia brand hair removal pads sold in black sand paper color, etc…).)
Therefore, the Examiner understands that the limitation in question is merely making available known products as part of a known base device/method of Dezonno (which is already directed towards offering a recommendation of products to a customer after the customer calls, e.g. with complaints about a product) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer these known products as part of the device/method of Dezonno because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 8:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
The method of claim 5, wherein the products to be applied by a user prior to cutting and/or removing hair comprise a shave cream, a shave soap, a shave oil, a shave prep, a shave foam, a shave gel and an analgesic (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that products which users often apply before shaving include: a shave cream, a shave soap, a shave oil, a shave prep, a shave foam, a shave gel and an analgesic (e.g. a topical analgesic which are medications that are applied on the skin to relieve muscle, joint or nerve pain common to shave irritation. Topical analgesics get absorbed by the skin and act on the tissue beneath. There are many types of topical analgesics and each works in a unique way to relieve pain .)
Therefore, the Examiner understands that the limitation in question is merely making available known products as part of a known base device/method of Dezonno (which is already directed towards offering a recommendation of products to a customer after the customer calls, e.g. with complaints about a product) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer these known products as part of the device/method of Dezonno because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 9:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Official Notice teaches the following:
The method of claim 5, wherein the products to be applied by the user after cutting and/or removing hair comprise an after-shave lotion, an after-shave balm, an after-shave gel, an oil, a serum and a moisturizer (Examiner takes Official Notice of the following facts: It was old and well-known before the effective filing date of the claimed invention that products which users often apply after shaving include: an after-shave lotion, an after-shave balm, an after-shave gel, an oil, a serum and a moisturizer.)
Therefore, the Examiner understands that the limitation in question is merely making available known products as part of a known base device/method of Dezonno (which is already directed towards offering a recommendation of products to a customer after the customer calls, e.g. with complaints about a product) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer these known products as part of the device/method of Dezonno because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 11:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno teaches the following:
The method of claim 1, wherein the computing device comprises a mobile device, a tablet, a handheld device, and a desktop device (Dezonno, see at least Fig. 1 and [0003] and [0011]-[0016] e.g. The host 20 may transfer the numbers to a central processing unit (CPU) 42 within the ACD 22. The CPU 42 may monitor the activity of the agents 28, 30 and place calls to clients 12, 14 through the PSTN 16 in anticipation of agents 28, 30 becoming available.)

Claim 12:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno teaches the following:
The method of claim 1, further comprising the step of: f. collecting information on the frequency the user experiences the issues of step a) (Dezonno, see at least [0047]-[0048] asking for clarification from customer "Do you mean it didn't work very well or it didn't work at all?"  [information about the frequency of the issue with the product] and then collecting a response).

Claim 13:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno teaches the following:
The method of claim 1, further comprising the step of: f. collecting information as to which issues experienced in step a) are troublesome for the user (Dezonno, see at least [0047]-[0048] e.g. customer can log a complaint such as “the product didn’t work”; the specific issue which is troublesome, and which is collected by the system, is the customer stating the product did not work).

Claim 14:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno teaches the following:
The method of claim 1, further comprising the step of: f. collecting information on the degree a user experiences the issues of step a) (Dezonno, see at least [0047]-[0048] asking for clarification from customer "Do you mean it didn't work very well or it didn't work at all?"  [information about the degree a user experienced an issues with the product] and then collecting a response).

Claim 15:
Although Dezonno in view of Official Notice teaches the limitations upon which this claim depends, and Dezonno teaches, e.g. per [0047]-[0048], asking the customer for clarification such as: "Do you mean it didn't work very well or it didn't work at all?", and Dezonno teaches depending upon the customer answer, adopting a customer satisfaction goal, Dezonno may not additionally explicitly teach that as a part of that goal he asks his customer about their priorities. However, Dezonno in view of Official Notice teaches the following:
The method of claim 1, further comprising the step of: f. collecting information as to which issues experienced in step a) are a priority for the user to address (Examiner takes Official Notice of the following facts: It was old and well-known by merchant customer service representatives before the effective filing date of the claimed invention to ask a customer, who may have experienced multiple problems with a merchant’s product(s), which problem is a priority for the customer so as to address the customer’s most important issue first if possible. Doing so is merely a good customer service technique. For example, a customer of a restaurant may experience a problem with the meal he ordered for his family and complain to a manager the following issues: half his order has not been delivered as promised and he has waited too long. The manager may wish to collect information as to which issue is a priority to address: e.g. is it a priority to provide food which is immediately available to satiate the family’s hunger? Or, provide a discount on price on the ordered food which is late, etc….)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of good customer service representatives which is applicable to a known base device/method of Dezonno (already directed towards system/method to of implementing a customer satisfication goal depending on customer’s answer to clarifying questions about an issue they’ve experienced) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply this known technique to the device/method of Dezonno because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 16:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno teaches the following:
The method of claim 1, wherein the product selected comprises a regimen of two or more products (Dezonno, see at least [0039]-[0040] e.g.: “…An application within the host 20 (e.g., a related products (RP) application 46) may function to identify products that may also interest the caller 12, 14. Related products may be products that merchant experience has shown are often sold with those already ordered and/or that the customer records 40 show are often purchased by this particular customer 12, 14. The RP application 46 may function to identify related products and transfer identifiers of those products to the CA application 44. The CA application 44, in tum, may retrieve and present new script 104 asking the customer 12, 14 if he is interested in the related products….”).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Dezonno in view of Official Notice and further in view of Sengupta et al. (US 2016/0346294 A1; hereinafter, "Sengupta").

Claim 10:
Dezonno in view of Official Notice teaches the limitations upon which this claim depends. Furthermore, Dezonno in view of Sengupta teaches the following:
The method of claim 5, wherein the products to be applied by the user after cutting and/or removing hair comprise benzoyl peroxide, salicylic acid, azelaic acid, clindamycin, doxycycline, erythromycin, tetracycline, tretinoin, adapalene, tazarotene, fluocinolone acetonide, hydroquinone, fluocinolone and alcohol containing products (Sengupta, see at least [0006]- [0018] teaching various over-the-counter products are commercially available to counteract acne including benzoyl peroxide, salicylic acid, azelaic acid, clindamycin, doxycycline, erythromycin, tetracycline, tretinoin, adapalene, tazarotene, fluocinolone acetonide, hydroquinone, fluocinolone and alcohols).
In view of these teachings, the Examiner understands that there is motivation to offer such products to a customer for their use after shaving if the customer is experiencing acne and therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have made such known products available as part of a known base device/method as taught by Dezonno/Official Notice (which is already directed towards offering a recommendation of products to a customer after the customer calls, e.g. with complaints about a product) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer these known products of Sengupta as part of the device/method of Dezonno/Official notice because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The courts have found that matching consumers with a given product or service "has been practiced as long as markets have been in operation." Tuxis Technologies, LLC v. Amazon.com, Inc., No. CV 13-1771-RGA, 2014 WL 4382446, at *5 (D. Del. Sept. 3, 2014); see also OpenTV, Inc. v. Netflix Inc., 76 F.Supp.3d 886, 893 (N.D. Cal. 2014) ("The concept of gathering information about one's intended market and attempting to customize the information then provided is as old as the saying, 'know your audience."')